Exhibit 23.1 Tel:214-969-7007 700 North Pearl, Suite 2000 Fax:214-953-0722 Dallas, TX 75201 www.bdo.com Consent of Independent Registered Public Accounting Firm Assured Pharmacy, Inc. Plano, Texas We hereby consent to the use in the Prospectus constituting a part of this Registration Statement of our report dated April 1, 2013, relating to the consolidated financial statements of Assured Pharmacy, Inc. and subsidiaries (the “Company”), which is contained in that Prospectus. Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP BDO USA, LLP Dallas, Texas June 14, 2013
